Motion granted only insofar as to correct the notice of appeal, as requested in the affidavit of Alfred F. Muscolino sworn to March 12, 1959, and to stay plaintiff from enforcing the alimony provisions of the judgment appealed from, upon condition that the appellant procures the printed record on appeal and printed appellant’s points to be served and filed on or before April 16, 1959, with notice of argument for the May 1959 Term of this court, said appeal to be argued or submitted when reached; the time of the appellant to perfect his appeal is enlarged accordingly; in all other respects the motion is denied. Respondent’s points are to be filed on or before May 1, 1959, and reply points on or before May 6,1959. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Stevens, JJ.